
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10.1


ALLIANT TECHSYSTEMS INC.
MANAGEMENT DEFERRED COMPENSATION PLAN
(1999 Statement)

Adopted August 3, 1999
but first Effective September 1, 1999


--------------------------------------------------------------------------------


ALLIANT TECHSYSTEMS INC.
MANAGEMENT DEFERRED COMPENSATION PLAN
(1999 Statement)



TABLE OF CONTENTS


 
   
   
   
  Page

--------------------------------------------------------------------------------

SECTION 1.   INTRODUCTION AND DEFINITIONS   1
 
 
1.1.
 
Statement of Plan
 
1     1.2.   Definitions   1         1.2.1.   Account   1         1.2.2.  
Affiliate   1         1.2.3.   Alliant   1         1.2.4.   Annual Valuation
Date   1         1.2.5.   Beneficiary   1         1.2.6.   Board of Directors  
1         1.2.7.   CEO   2         1.2.8.   Code   2         1.2.9.   Committee
  2         1.2.10.   Effective Date   2         1.2.11.   Employers   2        
1.2.12.   ERISA   2         1.2.13.   MIP   2         1.2.14.   Participant   2
        1.2.15.   Plan   2         1.2.16.   Plan Statement   2         1.2.17.
  Plan Year   2         1.2.18.   Section 16 Officer   3         1.2.19.  
Termination of Employment   3         1.2.20.   Valuation Date   3
SECTION 2.
 
PARTICIPATION
 
3
SECTION 3.
 
CREDITS TO ACCOUNTS
 
3
 
 
3.1.
 
Voluntary Deferrals from Salary
 
3         3.1.1.   Amount of Deferrals   3         3.1.2.   Crediting to
Accounts   4     3.2.   Voluntary Deferrals from Bonuses   4         3.2.1.  
Amount of Deferrals   4         3.2.2.   Crediting to Accounts   4     3.3.  
401(k) Plan Supplement   4         3.3.1.   Amount of Supplement   4        
3.3.2.   Crediting to Accounts   4     3.4.   Employer Discretionary Supplements
  5     3.5.   Credits from Measuring Investments   5     3.6.   Operational
Rules for Deferrals   5
SECTION 4.
 
ADJUSTMENT OF ACCOUNTS
 
6
 
 
4.1.
 
Establishment of Accounts
 
6     4.2.   Accounting Rules   6

i

--------------------------------------------------------------------------------


SECTION 5.
 
VESTING OF ACCOUNT
 
6
SECTION 6.
 
SPENDTHRIFT PROVISION
 
6
SECTION 7.
 
DISTRIBUTIONS
 
7
 
 
7.1.
 
Time of Distribution
 
7         7.1.1.   Application for Distribution   7         7.1.2.   Code
'162(m) Delay   7     7.2.   Form of Distribution   7     7.3.   Election of
Time and Form of Distribution   8     7.4.   Payment to Beneficiary   9        
7.4.1.   Payment to Beneficiary for Death After Termination of Employment   9  
      7.4.2.   Payment to Beneficiary for Death Before Termination of Employment
  9     7.5.   Designation of Beneficiaries   9         7.5.1.   Right to
Designate   9         7.5.2.   Spousal Consent   10         7.5.3.   Failure of
Designation   10         7.5.4.   Disclaimers by Beneficiaries   10        
7.5.5.   Definitions   11         7.5.6.   Special Rules   11     7.6.   Death
Prior to Full Distribution   12     7.7.   Facility of Payment   12     7.8.  
In-Service Distributions   12         7.8.1.   Pre-Selected In-Service
Distributions   12         7.8.2.   On Demand In-Service Distributions   13    
    7.8.3.   In-Service Distribution for Financial Hardship   13     7.9.  
Effect of Disability   14     7.10.   Distributions in Cash   14
SECTION 8.
 
FUNDING OF PLAN
 
14
 
 
8.1.
 
Unfunded Plan
 
14     8.2.   Corporate Obligation   14
SECTION 9.
 
AMENDMENT AND TERMINATION
 
15
 
 
9.1.
 
Amendment and Termination
 
15     9.2.   No Oral Amendments   15     9.3.   Plan Binding on Successors   15
SECTION 10.
 
DETERMINATIONS C RULES AND REGULATIONS
 
16     10.1.   Determinations   16     10.2.   Rules and Regulations   16    
10.3.   Method of Executing Instruments   16     10.4.   Claims Procedure   16  
      10.4.1.   Original Claim   16         10.4.2.   Review of Denied Claim  
17         10.4.3.   General Rules   17     10.5.   Limitations and Exhaustion  
18         10.5.1.   Limitations   18         10.5.2.   Exhaustion Required   18

ii

--------------------------------------------------------------------------------


SECTION 11.
 
PLAN ADMINISTRATION
 
19     11.1   Officers   19     11.2.   Chief Executive Officer   19     11.3.  
Board of Directors   19     11.4.   Committee   19     11.5.   Delegation   20  
  11.6.   Conflict of Interest   20     11.7.   Administrator   20     11.8.  
Service of Process   20     11.9.   Expenses   20     11.10.   Tax Withholding  
20     11.11.   Certifications   20     11.12.   Errors in Computations   21
SECTION 12.
 
CONSTRUCTION
 
21
 
 
12.1.
 
Applicable Laws
 
21         12.1.1.   ERISA Status   21         12.1.2.   IRC Status   21        
12.1.3.   References to Laws   21     12.2.   Effect on Other Plans   21    
12.3.   Disqualification   21     12.4.   Rules of Document Construction   22  
  12.5.   Choice of Law   22     12.6.   No Employment Contract   22

iii

--------------------------------------------------------------------------------


ALLIANT TECHSYSTEMS INC.
MANAGEMENT DEFERRED COMPENSATION PLAN
(1999 Statement)

SECTION

INTRODUCTION AND DEFINITIONS


1.1.    Statement of Plan. Effective September 1, 1999, ALLIANT
TECHSYSTEMS INC., a Delaware corporation (hereinafter sometimes referred to as
"Alliant") and certain affiliated business entities (together with Alliant
hereinafter sometimes collectively referred to as the "Employers") hereby create
a nonqualified, unfunded, deferred compensation plan for the benefit of a select
group of management and highly compensated employees of the Employers.

1.2.    Definitions. When the following terms are used herein with initial
capital letters, they shall have the following meanings:

        1.1.1.    Account—the separate bookkeeping account representing the
separate unfunded and unsecured general obligation of the Employers established
with respect to each person who is a Participant in this Plan in accordance with
Section 2 and to which is credited the dollar amounts specified in Section 3 and
Section 4 and from which are subtracted payments made pursuant to Section 7.

        1.1.2.    Affiliate—a business entity which is affiliated in ownership
with Alliant or an Employer and is recognized as an Affiliate by the Committee
for purposes of this Plan.

        1.1.3.    Alliant—ALLIANT TECHSYSTEMS INC., a Delaware corporation, or
any successor thereto.

        1.1.4.    Annual Valuation Date—each March 31.

        1.1.5.    Beneficiary—a person designated by a Participant (or
automatically by operation of the Plan Statement) to receive all or a part of
the Participant's Account in the event of the Participant's death prior to full
distribution thereof. A person so designated shall not be considered a
Beneficiary until the death of the Participant.

        1.1.6.    Board of Directors—the Board of Directors of Alliant or its
successor. "Board of Director" shall also mean and refer to any properly
authorized committee of the Board of Directors.

        1.1.7.    CEO—the Chief Executive Officer of Alliant or his or her
delegee for Plan purposes.

        1.1.8.    Code—the Internal Revenue Code of 1986, as amended.

        1.1.9.    Committee—the Alliant Pension and Retirement Committee (also
known as the "PRC") consisting of not less than three members who are officers
of Alliant appointed by and serving at the pleasure of the Board of Directors.

        1.1.10.    Effective Date—September 1, 1999.

        1.1.11.    Employers—Alliant and any business entity affiliated with
Alliant that employs persons who are designated for participation in this Plan.

        1.1.12.    ERISA—the Employee Retirement Income Security Act of 1974, as
amended.

        1.1.13.    MIP—the Management Compensation Plan of the Employers and any
comparable successor plan.

        1.1.14.    Participant—an employee of an Employer who is designated as
eligible to participate in this Plan in accordance with the provisions of
Section 2 and who has elected to defer compensation under Section 3. An employee
who has become a Participant shall be considered to continue as a Participant in
this Plan until the date of the Participant's death or, if earlier, the date
when the

--------------------------------------------------------------------------------


Participant no longer has any Account under this Plan (that is, the Participant
has received a distribution of all of the Participant's Account).

        1.1.15.    Plan—the nonqualified, unfunded, deferred compensation
program maintained by the Employers for the benefit of Participants eligible to
participate therein, as set forth in the Plan Statement. (As used herein, "Plan"
does not refer to the document pursuant to which this Plan is maintained. That
document is referred to herein as the "Plan Statement"). The Plan shall be
referred to as the "Alliant Techsystems Inc. Management Deferred Compensation
Plan."

        1.1.16.    Plan Statement—this document entitled "Alliant
Techsystems Inc. Management Deferred Compensation Plan (1999 Statement)" as
adopted by the Board of Directors effective as of September 1, 1999, as the same
may be amended from time to time thereafter.

        1.1.17.    Plan Year—the twelve (12) consecutive month period ending on
any Annual Valuation Date (provided, however, that the first Plan Year shall
commence September 1, 1999 and end March 31, 2000).

        1.1.18.    Section 16 Officer—an officer of an Employer who is subject
to the provisions of Section 16 of the Securities Exchange Act of 1934, as
amended.

        1.1.19.    Termination of Employment—a complete severance of an
employee's employment relationship with the Employers and all Affiliates, for
any reason other than the employee's death. A transfer from employment with an
Employer to employment with an Affiliate of an Employer shall not constitute a
Termination of Employment. If an Employer who is an Affiliate ceases to be an
Affiliate because of a sale of substantially all the stock or assets of the
Employer, then Participants who are employed by that Employer and who cease to
be employed by Alliant or an Employer on account of the sale of substantially
all the stock or assets of the Employer shall be deemed to have thereby had a
Termination of Employment for the purpose of commencing distributions from this
Plan.

        1.1.20.    Valuation Date—the business day coincident with or next
preceding the Annual Valuation Date and the last business day of each other
month, and any other date designated by the Board of Directors.


SECTION 2

PARTICIPATION


        Only an employee of an Employer who is eligible for the MIP and who is
selected for participation in this Plan for a particular Plan Year by the CEO
(or, for a Section 16 Officer, by the Board of Directors) shall be eligible to
become a Participant in this Plan. Such selected employee shall be eligible to
become a Participant as of the day designated by the CEO or the Board of
Directors (or, if the CEO or the Board of Directors does not designate a day of
initial participation, as of the first day of the next following Plan Year). The
CEO shall not select any employee for participation unless the CEO determines
that such employee is a member of a select group of management or highly
compensated employees (as that expression is used in ERISA). The Board of
Directors may at any time determine that a Participant is no longer eligible to
make voluntary deferrals under Section 3.1 or Section 3.2. The Board of
Directors also may determine that a Participant is not eligible for the credits
for the 401(k) Plan Supplement under Section 3.3 for any Plan Year at any time
before such credits have actually been made.

2

--------------------------------------------------------------------------------


SECTION 3

CREDITS TO ACCOUNTS


3.1.    Voluntary Deferrals from Salary.

        3.1.1.    Amount of Deferrals. On forms furnished by and filed with the
Committee, a Participant may elect to defer between (and including) 1% and 70%
of such Participant's base salary for a Plan Year. The Board of Directors may
establish prospectively other limits or other pay eligible for deferral. To be
effective for a Plan Year, the form must be received by the Committee before the
first day of such Plan Year. For a newly eligible Participant, however, if the
form is received by the Committee within 30 days after the first day of such
eligibility, deferral shall be effective as of the first day of the month
following such receipt. Notwithstanding the foregoing, for the Plan Year
beginning September 1, 1999, the form must be received by the Committee on or
before August 27, 1999, and shall be effective for salary that would otherwise
have been received on October 1, 1999, or later.

        3.1.2.    Crediting to Accounts. The Committee shall cause to be
credited to the Account of each Participant the amount, if any, of such
Participant's voluntary deferrals of salary or other pay under Section 3.1.1.
Such amount shall be credited as of the close of business on the last business
day of the month in which such salary or other pay would otherwise have been
paid to the Participant.

3.2.    Voluntary Deferrals from Bonuses.

        3.2.1.    Amount of Deferrals. On forms furnished by and filed with the
Committee, a Participant may elect to defer (a) between (and including) 10% and
100% of such Participant's MIP cash payment up to and including the target MIP
cash payment, and (b) between (and including) 10% and 100% of such Participant's
MIP cash payment above such target. The Board of Directors may establish
prospectively other limits or other bonuses eligible for deferral. To be
effective for a bonus paid with respect to a Plan Year, the form must be
received by the Committee before the first day of such Plan Year. For the Plan
Year beginning September 1, 1999, however, the form must be received on or
before August 27, 1999.

        3.2.2.    Crediting to Accounts. The Committee shall cause to be
credited to the Account of each Participant the amount, if any, of such
Participant's voluntary deferrals of bonus under Section 3.2.1. Such amount
shall be credited as of the close of business on the last business day of the
month in which such bonus would otherwise have been paid to the Participant.

3.3.    401(k) Plan Supplement.

        3.3.1.    Amount of Supplement. The Committee shall determine annually
for each Participant who is also a participant in a 401(k) plan sponsored by an
Employer the amount, if any, of such Participant's lost share of matching
contributions (but not elective deferral contributions) under such 401(k) plan
attributable to such Participant's voluntary deferrals under Sections 3.1 and
3.2 of this Plan. Such determination shall be made after the end of each plan
year of such 401(k) plan during which the Participant made voluntary deferrals
under this Plan.

        3.3.2.    Crediting to Accounts. The Committee shall cause to be
credited to the Account of each Participant the amount, if any, determined under
Section 3.3.1. Such amount shall be credited as of the Valuation Date coincident
with or next following the last day of such plan year of such 401(k) plan.

3.4.    Employer Discretionary Supplements. Upon written notice to one or more
Participants and to the Committee, the CEO (or, for any Section 16 Officer, the
Board of Directors) may (but is not required to) determine that additional
amounts shall be credited to the Accounts of such Participants. Such notice
shall also specify the date of such crediting. Notwithstanding Section 5, such
notice may also establish vesting rules for such amounts, in which case separate
Accounts shall be established for such Participants.

3

--------------------------------------------------------------------------------


3.5.    Credits from Measuring Investments. On forms furnished by and filed with
the Committee prior to the first day of each month, each Participant shall
designate the following "Measuring Investments," which shall be used to
determine the value of such Participant's Account during the month beginning on
such date (and each later month until changed as provided herein):

(a)A Measuring Investment for the opening balance of the Account as of the first
day of such month, and

(b)A Measuring Investment for the compensation that is deferred and credited to
the Account as of the last business day of the prior month.

The Accounts and such Measuring Investments are specified solely as a device for
computing the amount of benefits to be paid by the Employers under this Plan,
and the Employers are not required to purchase such investments. The Measuring
Investments available for election by Participants shall include deemed (but not
actual) investment in the common stock of Alliant, valued at the closing price
of Alliant common stock as reported on the New York Stock Exchange composite
tape on the applicable Valuation Date. Additional Measuring Investments and
rules for implementation of this Section 3.5 (including rules for designating
and changing Measuring Investments) shall be determined (and revised) by the
Committee, provided that any rule or revision with respect to deemed investment
in the common stock of Alliant shall be made only by the Board of Directors.

3.6.    Operational Rules for Deferrals. A Participant's election to defer under
Section 3.1 or 3.2 shall be "evergreen" (that is, it shall remain in effect for
such Plan Year and, unless timely revised by the Participant for a later Plan
Year before the beginning of such Plan Year, for all later Plan Years). If a
Participant's pay after deferrals is not sufficient to cover tax or other
payroll withholding requirements, the Committee shall reduce the Participant's
deferrals to the extent necessary to cover such requirements.


SECTION 4

ADJUSTMENT OF ACCOUNTS


4.1.    Establishment of Accounts. There shall be established for each
Participant an unfunded, bookkeeping Account which shall be adjusted each
Valuation Date.

4.2.    Accounting Rules. The Committee may adopt (and revise) accounting rules
for the Accounts (but such rules shall not change the Valuation Dates).


SECTION 5

VESTING OF ACCOUNTS


        The Account of each Participant shall be fully (100%) vested and
nonforfeitable at all times (except for early distribution penalties described
in Section 7).


SECTION 6

SPENDTHRIFT PROVISION


        No Participant or Beneficiary shall have any interest in the Account
which can be transferred nor shall any Participant or Beneficiary have any power
to anticipate, alienate, dispose of, pledge or encumber the same while in the
possession or control of the Employers, nor shall the Committee recognize any
assignment thereof, either in whole or in part, nor shall the Account be subject
to attachment, garnishment, execution following judgment or other legal process
before the Account is distributed to the Participant or Beneficiary.

4

--------------------------------------------------------------------------------


        The power to designate Beneficiaries to receive the Account of a
Participant in the event of such Participant's death shall not permit or be
construed to permit such power or right to be exercised by the Participant so as
thereby to anticipate, pledge, mortgage or encumber such Participant's Account
or any part thereof and any attempt of a Participant to so exercise said power
in violation of this provision shall be of no force and effect and shall be
disregarded by the Committee.


SECTION 7

DISTRIBUTIONS


7.1.    Time of Distribution. A Participant's Account (reduced by the amount of
any applicable payroll, withholding and other taxes) shall be distributable upon
the Termination of Employment of the Participant. The amount of such
distribution shall be determined as of the Valuation Date immediately following
the Termination of Employment and shall be actually paid (or, in the case of
installments, commenced) by the Employers as soon as practicable after such
determination (but in no event later than 90 days after such Valuation Date);
provided, however, that if the Participant has so elected as described in
Section 7.3, the amount of such distribution shall instead be determined as of
the Valuation Date that is 12 months after the Valuation Date immediately
following the Termination of Employment and shall be actually paid (or, in the
case of installments, commenced) by the Employers as soon as practicable after
such determination.

        7.1.1.    Application for Distribution. A Participant shall not be
required to make application to receive payment. Distribution shall not be made
to any Beneficiary, however, until such Beneficiary shall have filed a written
application for benefits in a form acceptable to the Committee and such
application shall have been approved by the Committee.

        7.1.2.    Code §162(m) Delay. If the Committee (or, for any Section 16
Officer, the Board of Directors) determines that delaying the time that initial
payments are made or commenced would increase the probability that such payments
would be fully deductible for federal or state income tax purposes, the
Employers may unilaterally delay the time of the making or commencement of
payments for up to twenty-four (24) months after the date such payments would
otherwise be payable.

7.2.    Form of Distribution. Distribution of the Participant's Account shall be
made as follows:

Lump Sum. Unless the Participant qualifies to receive installments as permitted
by Section 7.2(b), distribution shall be made in the form of a single lump sum.

(a)Installments. (i)Eligibility for Installments. A Participant's Account shall
be distributed in the form of a series of 5, 10 or 15 annual installments if,
and only if, the Participant both (a) at Termination of Employment is at least
age 55 and has at least 5 years of continuous service with the Employers or one
or more Affiliates, and (b) has made an election to receive distribution of the
Account in either 5, 10 or 15 installments as described in Section 7.3.

(ii)Time and Amount of Installments. The amount of each installment shall be
determined, as of a Valuation Date, by dividing the amount of the Account as of
the Valuation Date as of which the installment is being paid by the number of
remaining installment payments to be made (including the payment being
determined). After the first installment, the amount of future installments will
be determined as of each following December 31 (beginning with the December 31
immediately following the first installment). Such installments shall be
actually paid as soon as practicable after each such determination.

5

--------------------------------------------------------------------------------

(iii)Request for Lump Sum Payment. On forms furnished by and filed with the
Committee, a Participant who is receiving installments may elect to receive the
total remaining balance of the Account (but not part thereof) for any reason,
provided that the Account balance will be reduced by a penalty of 10%, with the
result that the Participant will receive 90% of the Account balance and 10% of
the Account balance will be forfeited to the Employers. The amount of such
distribution will be determined as of the Valuation Date coincident with or next
following receipt of the request by the Committee and shall be actually paid by
the Employers to the Participant as soon as practicable after such
determination.

7.3.    Election of Time and Form of Distribution. On forms furnished by and
filed with the Committee, each Participant shall elect at the time of initial
enrollment:

(a)whether the amount of the distribution to be made (or, in the case of
installments, commenced) shall be determined either (i) as of the Valuation Date
immediately following Termination of Employment, or (ii) as of the Valuation
Date that is 12 months after the Valuation Date immediately following
Termination of Employment, and

(b)whether distribution shall be made (i) in a lump sum, or (ii) in either 5, 10
or 15 annual installments if the Participant so qualifies as described in
Section 7.2(b).

On forms furnished by and filed with the Committee, such elections may be
changed by the Participant, provided that:

(a)no change shall be effective until 12 months after it is received by the
Committee, and

(b)no change may be filed within 12 months after the initial election (or, if
one or more prior changes has been filed, within 12 months after the latest of
such changes was filed).

No spouse, former spouse, Beneficiary or other person shall have any right to
participate in the Participant's election to revise distribution elections.

7.4.    Payment to Beneficiary.

        7.4.1.    Payment to Beneficiary for Death After Termination of
Employment. The Beneficiary of a Participant who dies after a Termination of
Employment shall receive distribution of the Participant's Account at such time
and in such form as the Participant would have received had the Participant
survived. For each Valuation Date after the Participant's death, the Measuring
Investment for the Account will be the 1 year Treasury Note rate as of the
immediately preceding March 31.

        7.4.2.    Payment to Beneficiary for Death Before Termination of
Employment. If a Participant dies before Termination of Employment, such
Participant's Beneficiary will receive payment of the Participant's Account in
three (3) installments as described in Section 7.2(b)(ii), with the amount of
the first installment determined as of the Valuation Date immediately following
the date of the Participant's death. If such Participant at death either (a) had
a positive Account balance or (b) had a currently effective deferral election
under Section 3.1 or 3.2, then the Participant's Account balance payable to the
Beneficiary shall be increased as of the Valuation Date following the
Participant's death by an amount equal to the lesser of (a) 200% of the total
amount of the Participant's voluntary deferrals credited to the Account under
Sections 3.1 and 3.2 (disregarding any adjustments from Measuring Investments
and disregarding any prior distributions), or (b) $2,000,000. If the Participant
dies by suicide within two (2) years of initial enrollment, this additional
amount will not be added to the Account. For each Valuation Date after the
Participant's death, the Measuring Investment for the Account will be the 1 year
Treasury Note rate as of the immediately preceding March 31.

7.5.    Designation of Beneficiaries.

        7.5.1.    Right to Designate. Each Participant may designate, upon forms
to be furnished by and filed with the Committee, one or more primary
Beneficiaries or alternative Beneficiaries to receive all

6

--------------------------------------------------------------------------------

or a specified part of such Participant's Account in the event of such
Participant's death. The Participant may change or revoke any such designation
from time to time without notice to or consent from any Beneficiary. No such
designation, change or revocation shall be effective unless executed by the
Participant and received by the Committee during the Participant's lifetime.

        7.5.2.    Spousal Consent. Notwithstanding the foregoing, a designation
will not be valid for the purpose of paying benefits from the Plan to anyone
other than a surviving spouse of the Participant (if there is a surviving
spouse) unless that surviving spouse consents in writing to the designation of
another person as Beneficiary. To be valid, the consent of such spouse must be
in writing, and must acknowledge the effect of the designation of the
Beneficiary. The consent of the spouse must be to the designation of a specific
named Beneficiary which may not be changed without further spousal consent, or
alternatively, the consent of the spouse must expressly permit the Participant
to make and to change the designation of Beneficiaries without any requirement
of further spousal consent. The consent of the spouse to a Beneficiary is a
waiver of the spouse's rights to death benefits under the Plan. The consent of
the surviving spouse need not be given at the time the designation is made. The
consent of the surviving spouse need not be given before the death of the
Participant. The consent of the surviving spouse will be required, however,
before benefits can be paid to any person other than the surviving spouse. The
consent of a spouse shall be irrevocable and shall be effective only with
respect to that spouse. The provisions of this Section 7.5.2 shall not apply to
a spouse of a Participant who became such after benefits have commenced to such
Participant.

        7.5.3.    Failure of Designation. If a Participant:

(a)fails to designate a Beneficiary,

(b)designates a Beneficiary and thereafter revokes such designation without
naming another Beneficiary, or

(c)designates one or more Beneficiaries and all such Beneficiaries so designated
fail to survive the Participant,

such Participant's Account, or the part thereof as to which such Participant's
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries with a member surviving the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:

Participant's surviving spouse
Participant's surviving issue per stirpes and not per capita
Participant's surviving parents
Participant's surviving brothers and sisters
Representative of Participant's estate.

        7.5.4.    Disclaimers by Beneficiaries. A Beneficiary entitled to a
distribution of all or a portion of a deceased Participant's Account may
disclaim an interest therein subject to the following requirements. To be
eligible to disclaim, a Beneficiary must be a natural person, must not have
received a distribution of all or any portion of the Account at the time such
disclaimer is executed and delivered, and must have attained at least age
twenty-one (21) years as of the date of the Participant's death. Any disclaimer
must be in writing and must be executed personally by the Beneficiary before a
notary public. A disclaimer shall state that the Beneficiary's entire interest
in the undistributed Account is disclaimed or shall specify what portion thereof
is disclaimed. To be effective, duplicate original executed copies of the
disclaimer must be both executed and actually delivered to the Committee after
the date of the Participant's death but not later than one hundred eighty
(180) days after the date of the Participant's death. A disclaimer shall be
irrevocable when delivered to the Committee. A disclaimer shall be considered to
be delivered to the Committee only when actually received by the Committee. The
Committee shall be the sole judge of the content, interpretation and validity of
a

7

--------------------------------------------------------------------------------

purported disclaimer. Upon the filing of a valid disclaimer, the Beneficiary
shall be considered not to have survived the Participant as to the interest
disclaimed. A disclaimer by a Beneficiary shall not be considered to be a
transfer of an interest in violation of any other provisions under this Plan. No
other form of attempted disclaimer shall be recognized by the Committee.

        7.5.5.    Definitions. When used herein and, unless the Participant has
otherwise specified in the Participant's Beneficiary designation, when used in a
Beneficiary designation, "issue" means all persons who are lineal descendants of
the person whose issue are referred to, including legally adopted descendants
and their descendants but not including illegitimate descendants and their
descendants; "child" means an issue of the first generation; "per stirpes" means
in equal shares among living children of the person whose issue are referred to
and the issue (taken collectively) of each deceased child of such person, with
such issue taking by right of representation of such deceased child; and
"survive" and "surviving" mean living after the death of the Participant.

        7.5.6.    Special Rules. Unless the Participant has otherwise specified
in the Participant's Beneficiary designation, the following rules shall apply:

(a)If there is not sufficient evidence that a Beneficiary was living at the time
of the death of the Participant, it shall be deemed that the Beneficiary was not
living at the time of the death of the Participant.

(b)The automatic Beneficiaries specified in Section 7.5.3 and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant's death so that, if a Beneficiary survives the Participant but dies
before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary's
estate.

(c)If the Participant designates as a Beneficiary the person who is the
Participant's spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Committee after the date of the legal
termination of the marriage between the Participant and such former spouse, and
during the Participant's lifetime.)

(d)Any designation of a nonspouse Beneficiary by name that is accompanied by a
description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant's death.

(e)Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant's death.

The Committee shall be the sole judge of the content, interpretation and
validity of a purported Beneficiary designation.

7.6.    Death Prior to Full Distribution. If, at the death of the Participant,
any payment to the Participant was due or otherwise pending but not actually
paid, the amount of such payment shall be included in the Account which is
payable to the Beneficiary (and shall not be paid to the Participant's estate).

8

--------------------------------------------------------------------------------


7.7.    Facility of Payment. In case of the legal disability, including
minority, of a Participant or Beneficiary entitled to receive any distribution
under this Plan, payment shall be made by the Employers, if the Committee shall
be advised of the existence of such condition:

(a)to the duly appointed guardian, conservator or other legal representative of
such Participant or Beneficiary, or

(b)to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Committee that the payment will be used for the
best interest and assist in the care of such Participant or Beneficiary, and
provided further, that no prior claim for said payment has been made by a duly
appointed guardian, conservator or other legal representative of such
Participant or Beneficiary.

Any payment made in accordance with the foregoing provisions of this section
shall constitute a complete discharge of any liability or obligation of the
Employers therefor.

7.8.    In-Service Distributions.

        7.8.1.    Pre-Selected In-Service Distributions. If a Participant so
elects upon initial enrollment in the Plan under Section 3, distribution will be
made to such Participant prior to Termination of Employment under the following
rules:

(a)On forms furnished by and filed with the Committee, each Participant has a
one-time opportunity to select one or more in-service distribution dates and
amounts at the time of initial enrollment only.

(b)No such distribution will be made before the April 1 that follows the third
full Plan Year after the Participant first enrolled.

(c)Only one such distribution will be made in any Plan Year.

(d)On forms furnished by and filed with the Committee, any pre-selected
distribution date may be extended (one time only), provided that such extension
must be received by the Committee at least 12 months before the scheduled date
of distribution.

(e)On forms furnished by and filed with the Committee, any pre-selected
distribution date may be cancelled (whether or not previously extended),
provided that such cancellation must be received by the Committee at least
12 months before the scheduled date of distribution.

(f)The distribution amount shall be determined as of the Valuation Date
coincident with or next following the pre-selected distribution date and shall
be actually paid as soon as practicable after such determination.

        7.8.2.    On Demand In-Service Distributions. On forms furnished by and
filed with the Committee, a Participant may request to receive all or part of
such Participant's Account prior to Termination of Employment for any reason,
provided that the requested distribution amount will be reduced by a penalty
equal to 10% of the requested amount, with the result that the Participant will
receive 90% of the requested amount and 10% of the requested amount will be
forfeited to the Employers. The amount of such distribution shall be determined
as of the Valuation Date coincident with or next following receipt of the
request by the Committee and shall be actually paid by the Employers to the
Participant as soon as practicable after such determination. If a Participant
receives such a distribution, such Participant's deferrals under Section 3 will
then cease. The Participant may not again elect to defer compensation until the
enrollment period for the Plan Year that begins at least 12 months after such
distribution.

        7.8.3.    In-Service Distribution for Financial Hardship. On forms
furnished by and filed with the Committee, a Participant may request to receive
all or part of such Participant's Account prior to

9

--------------------------------------------------------------------------------


Termination of Employment to alleviate a Financial Hardship. For purposes of the
Plan, "Financial Hardship" means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
a dependent (as defined in Section 152(a) of the Code), loss of the
Participant's property due to casualty, or other similar extraordinary and
unforeseeable emergency circumstances arising as a result of events beyond the
control of the Participant. If a hardship is or may be relieved either
(a) through reimbursement or compensation by insurance or otherwise, (b) by
liquidation of the Participant's assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship), or (c) by cessation of
deferrals under this Plan or any 401(k) plan, then the hardship shall not
constitute a Financial Hardship for purposes of this Plan. The amount of such
distribution shall be determined as of the Valuation Date next preceding
approval of the request by the Committee and shall be actually paid as soon as
practicable after such approval. If a Participant receives a distribution due to
Financial Hardship, such Participant's deferrals under Section 3 will then
cease. The Participant may not again elect to defer compensation until the
enrollment period for the Plan Year that begins at least 12 months after such
distribution. A Beneficiary of a deceased Participant may also request an early
distribution for Financial Hardship.

7.9.    Effect of Disability. If the Participant becomes Disabled while actively
employed by the Employers or an Affiliate, the Participant may by written notice
to the Committee suspend further deferrals while so Disabled. If a Disabled
Participant has a Termination of Employment, such Participant will be deemed to
be age 55 and to have 5 years of continuous service for purposes of determining
distributions under Section 7. For purposes of the Plan, "Disabled" means that
the Participant has been determined to be totally and permanently disabled
either (a) for social security purposes, (b) for purposes of any
Employer-sponsored long term disability plan or policy, or (c) for purposes of
worker's compensation.

7.10.    Distributions in Cash. All distributions from this Plan shall be made
in cash.


SECTION 8

FUNDING OF PLAN


        8.1.  Unfunded Plan. The obligation of the Employers to make payments
under this Plan constitutes only the unsecured (but legally enforceable) joint
and several promises of the Employers to make such payments. No Participant
shall have any lien, prior claim or other security interest in any property of
the Employers. The Employers shall have no obligation to establish or maintain
any fund, trust or account (other than a bookkeeping account or reserve) for the
purpose of funding or paying the benefits promised under this Plan. If such a
fund, trust or account is established, the property therein shall remain the
sole and exclusive property of the Employers. The Employers shall be obligated
to pay the cost of this Plan out of its general assets. All references to
accounts, accruals, gains, losses, income, expenses, payments, custodial funds
and the like are included merely for the purpose of measuring the Employers'
obligation to Participants in this Plan and shall not be construed to impose on
the Employers the obligation to create any separate fund for purposes of this
Plan.

        8.2.  Corporate Obligation. Neither any officer of any Employer nor any
member of the Committee in any way secures or guarantees the payment of any
benefit or amount which may become due and payable hereunder to or with respect
to any Participant. Each Participant and other person entitled at any time to
payments hereunder shall look solely to the assets of the Employers for such
payments as an unsecured, general creditor. After benefits shall have been paid
to or with respect to a Participant and such payment purports to cover in full
the benefit hereunder, such former Participant or other person or persons, as
the case may be, shall have no further right or interest in the other assets of
the Employers in connection with this Plan. No person shall be under any
liability or responsibility for failure to effect any of the objectives or
purposes of this Plan by reason of the insolvency of the Employers.

10

--------------------------------------------------------------------------------



SECTION 9

AMENDMENT AND TERMINATION


9.1.    Amendment and Termination. The Board of Directors may unilaterally amend
the Plan Statement prospectively, retroactively or both, at any time and for any
reason deemed sufficient by it without notice to any person affected by this
Plan and may likewise terminate this Plan both with regard to persons receiving
benefits and persons expecting to receive benefits in the future; provided,
however, that:

(a)the benefit, if any, payable to or with respect to a Participant who has had
a Termination of Employment as of the effective date of such amendment or the
effective date of such termination shall not be, without the written consent of
the Participant, diminished or delayed by such amendment or termination (but the
Board of Directors may terminate the Plan completely and provide for immediate
payment of all Accounts under the Plan in single lump sum payments), and

(b)the benefit, if any, payable to or with respect to each other Participant
determined as if such Participant had a Termination of Employment on the
effective date of such amendment or the effective date of such termination shall
not be, without the written consent of the Participant, diminished or delayed by
such amendment or termination (but the Board of Directors may terminate the Plan
completely and provide for immediate payment of all Accounts under the Plan in
single lump sum payments).

9.2.    No Oral Amendments. No modification of the terms of the Plan Statement
or termination of this Plan shall be effective unless it is in writing and
signed on behalf of the Board of Directors by a person authorized to execute
such writing. No oral representation concerning the interpretation or effect of
the Plan Statement shall be effective to amend the Plan Statement.

9.3.    Plan Binding on Successors. Alliant will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of Alliant), by agreement, to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that Alliant would be required to perform it if no such succession
had taken place.


SECTION 10

DETERMINATIONS C RULES AND REGULATIONS


10.1.    Determinations. The Board of Directors and the Committee shall make
such determinations as may be required from time to time in the administration
of this Plan. The Board of Directors and the Committee shall have the
discretionary authority and responsibility to interpret and construe the Plan
Statement and to determine all factual and legal questions under this Plan,
including but not limited to the entitlement of Participants and Beneficiaries,
and the amounts of their respective interests. Each interested party may act and
rely upon all information reported to them hereunder and need not inquire into
the accuracy thereof, nor be charged with any notice to the contrary.

10.2.    Rules and Regulations. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Committee.

10.3.    Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by the Committee pursuant to any
provision of the Plan Statement may be signed in the name of the Committee by
any officer who has been authorized to make such certification or to give such
notices or consents.

10.4.    Claims Procedure. The claims procedure set forth in this Section 10.4
shall be the exclusive administrative procedure for the disposition of claims
for benefits arising under this Plan.

11

--------------------------------------------------------------------------------


        10.4.1.    Original Claim. Any person may, if he or she so desires, file
with the Committee a written claim for benefits under this Plan. Within ninety
(90) days after the filing of such a claim, the Committee shall notify the
claimant in writing whether the claim is upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred eighty (180) days from the date the claim was filed) to reach a
decision on the claim. If the claim is denied in whole or in part, the Committee
shall state in writing:

(a)the specific reasons for the denial;

(b)the specific references to the pertinent provisions of the Plan Statement on
which the denial is based;

(c)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d)an explanation of the claims review procedure set forth in this section.

        10.4.2.    Review of Denied Claim. Within sixty (60) days after receipt
of notice that the claim has been denied in whole or in part, the claimant may
file with the Board of Directors a written request for a review and may, in
conjunction therewith, submit written issues and comments. Within sixty
(60) days after the filing of such a request for review, the Board of Directors
shall notify the claimant in writing whether, upon review, the claim was upheld
or denied in whole or in part or shall furnish the claimant a written notice
describing specific special circumstances requiring a specified amount of
additional time (but not more than one hundred twenty (120) days from the date
the request for review was filed) to reach a decision on the request for review.

        10.4.3.    General Rules.

(a)No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Committee may require that any claim for benefits and any request for a
review of a denied claim be filed on forms to be furnished by the Committee upon
request.

(b)All decisions on Original claims shall be made by the Committee and all
decisions on requests for a review of denied claims shall be made by the Board
of Directors.

(c)the Committee and the Board of Directors may, in their discretion, hold one
or more hearings on a claim or a request for a review of a denied claim.

(d)A claimant may be represented by a lawyer or other representative (at the
claimant's own expense), but the Committee and the Board of Directors reserves
the right to require the claimant to furnish written authorization. A claimant's
representative shall be entitled, upon request, to copies of all notices given
to the claimant.

(e)The decision of the Committee on a claim and a decision of the Board of
Directors on a request for a review of a denied claim shall be served on the
claimant in writing. If a decision or notice is not received by a claimant
within the time specified, the claim or request for a review of a denied claim
shall be deemed to have been denied.

(f)Prior to filing a claim or a request for a review of a denied claim, the
claimant or his or her representative shall have a reasonable opportunity to
review a copy of the Plan Statement and all other pertinent documents in the
possession of the Committee and the Board of Directors.

(g)The Committee and the Board of Directors may permanently or temporarily
delegate its responsibilities under this claims procedure to an individual or a
committee of individuals.

10.5.    Limitations and Exhaustion.

12

--------------------------------------------------------------------------------


        10.5.1.    Limitations. No claim shall be considered under these
administrative procedures unless it is filed with the Committee within one
(1) year after the claimant knew (or reasonably should have known) of the
principal facts on which the claim is based. Every untimely claim shall be
denied by the Committee without regard to the merits of the claim. No legal
action (whether arising under section 502 or section 510 of ERISA or under any
other statute or non-statutory law) may be brought by any claimant on any matter
pertaining to this Plan unless the legal action is commenced in the proper forum
before the earlier of:

(a)two (2) years after the claimant knew (or reasonably should have known) of
the principal facts on which the claim is based, or

(b)ninety (90) days after the claimant has exhausted these administrative
procedures.

Knowledge of all facts that a Participant knew (or reasonably should have known)
shall be imputed to each claimant who is or claims to be a Beneficiary of the
Participant (or otherwise claims to derive an entitlement by reference to a
Participant) for the purpose of applying the one (1) year and two (2) year
periods.

        10.5.2.    Exhaustion Required. The exhaustion of these administrative
procedures is mandatory for resolving every claim and dispute arising under this
Plan. As to such claims and disputes:

(a)no claimant shall be permitted to commence any legal action relating to any
such claim or dispute (whether arising under section 502 or section 510 of ERISA
or under any other statute or non-statutory law) unless a timely claim has been
filed under these administrative procedures and these administrative procedures
have been exhausted; and

(b)in any such legal action all explicit and implicit determinations by the
Committee and the Board of Directors (including, but not limited to,
determinations as to whether the claim was timely filed) shall be afforded the
maximum deference permitted by law.


SECTION 11

PLAN ADMINISTRATION


11.1.    Officers. Except as hereinafter provided, functions generally assigned
to Alliant shall be discharged by its officers or delegated and allocated as
provided herein.

11.2.    Chief Executive Officer. Except as hereinafter provided, the CEO may
delegate or redelegate and allocate and reallocate to one or more persons or to
a committee of persons jointly or severally, and whether or not such persons are
directors, officers or employees, such functions assigned to Alliant generally
hereunder as the CEO may from time to time deem advisable.

11.3.    Board of Directors. Notwithstanding the foregoing, the Board of
Directors shall have the exclusive authority, which may not be delegated, to
amend the Plan Statement, to terminate this Plan and to determine eligibility of
Section 16 Officers to participate in this Plan under Section 2.

11.4.    Committee. The Committee shall:

(a)keep a record of all its proceedings and acts and keep all books of account,
records and other data as may be necessary for the proper administration of the
Plan; notify the Employers of any action taken by the Committee and, when
required, notify any other interested person or persons;

(b)determine from the records of the Employers the compensation, status and
other facts regarding Participants and other employees;

(c)prescribe forms to be used for distributions, notifications, etc., as may be
required in the administration of the Plan;

13

--------------------------------------------------------------------------------

(d)set up such rules, applicable to all Participants similarly situated, as are
deemed necessary to carry out the terms of this Plan Statement;

(e)perform all other acts reasonably necessary for administering the Plan and
carrying out the provisions of this Plan Statement and performing the duties
imposed on it by the Board of Directors of Alliant;

(f)resolve all questions of administration of the Plan not specifically referred
to in this section;

(g)in accordance with regulations of the Secretary of Labor, provide adequate
notice in writing to any claimant whose claim for benefits under the Plan has
been denied, setting forth the specific reasons for such denial, written in a
manner calculated to be understood by the claimant; and

(h)delegate or redelegate to one or more persons, jointly or severally, and
whether or not such persons are members of the Committee or employees of any
Employer, such functions assigned to the Committee hereunder as it may from time
to time deem advisable.

If there shall at any time be three (3) or more members of the Committee serving
hereunder who are qualified to perform a particular act, the same may be
performed, on behalf of all, by a majority of those qualified, with or without
the concurrence of the minority. No person who failed to join or concur in such
act shall be held liable for the consequences thereof, except to the extent that
liability is imposed under ERISA.

11.5.    Delegation. The Board of Directors and the members of the Committee
shall not be liable for an act or omission of another person with regard to a
responsibility that has been allocated to or delegated to such other person
pursuant to the terms of the Plan Statement or pursuant to procedures set forth
in the Plan Statement.

11.6.    Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant's individual rights hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
rights of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant's individual capacity in
connection with any such matter.

11.7.    Administrator. Alliant shall be the administrator for purposes of
section 3(16)(A) of ERISA.

11.8.    Service of Process. In the absence of any designation to the contrary
by the Committee, the General Counsel of Alliant is designated as the
appropriate and exclusive agent for the receipt of process directed to this Plan
in any legal proceeding, including arbitration, involving this Plan.

11.9.    Expenses. All expenses of administering this Plan shall be borne by the
Employers.

11.10.    Tax Withholding. The Employers shall withhold the amount of any
federal, state or local income tax or other tax required to be withheld by the
Employers under applicable law with respect to any amount payable under this
Plan.

11.11.    Certifications. Information to be supplied or written notices to be
made or consents to be given by the Committee pursuant to any provision of this
Plan may be signed in the name of the Committee by any officer who has been
authorized to make such certification or to give such notices or consents.

11.12.    Errors in Computations. The Employers shall not be liable or
responsible for any error in the computation of the Account or the determination
of any benefit payable to or with respect to any Participant resulting from any
misstatement of fact made by the Participant or by or on behalf of any survivor
to whom such benefit shall be payable, directly or indirectly, to the Employers
and used by the

14

--------------------------------------------------------------------------------


Committee in determining the benefit. The Committee shall not be obligated or
required to increase the benefit payable to or with respect to such Participant
which, on discovery of the misstatement, is found to be understated as a result
of such misstatement of the Participant. However, the benefit of any Participant
which is overstated by reason of any such misstatement or any other reason shall
be reduced to the amount appropriate in view of the truth (and to recover any
prior overpayment).


SECTION 12

CONSTRUCTION


12.1.    Applicable Laws.

        12.1.1.    ERISA Status. This Plan is adopted with the understanding
that it is an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees as provided in section 201(2), section 301(3) and section 401(a)(1) of
ERISA. Each provision shall be interpreted and administered accordingly.

        12.1.2.    IRC Status. This Plan is intended to be a nonqualified
deferred compensation arrangement. The rules of section 401(a) et. seq. of the
Code shall not apply to this Plan. The rules of section 3121(v) and
section 3306(r)(2) of the Code shall apply to this Plan.

        12.1.3.    References to Laws. Any reference in the Plan Statement to a
statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation.

12.2.    Effect on Other Plans. This Plan shall not alter, enlarge or diminish
any person's employment rights or obligations or rights or obligations under any
other employee pension benefit or employee welfare benefit plan.

12.3.    Disqualification. Notwithstanding any other provision of the Plan
Statement or any election or designation made under this Plan, any potential
Beneficiary who feloniously and intentionally kills a Participant shall be
deemed for all purposes of this Plan and all elections and designations made
under this Plan to have died before such Participant. A final judgment of
conviction of felonious and intentional killing is conclusive for this purpose.
In the absence of a conviction of felonious and intentional killing, the
Committee shall determine whether the killing was felonious and intentional for
this purpose.

12.4.    Rules of Document Construction.

(a)An individual shall be considered to have attained a given age on such
individual's birthday for that age (and not on the day before). Individuals born
on February 29 in a leap year shall be considered to have their birthdays on
February 28 in each year that is not a leap year.

(b)Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine; and the words "hereof," "herein" or
"hereunder" or other similar compounds of the word "here" shall mean and refer
to the entire Plan Statement and not to any particular paragraph or Section of
the Plan Statement unless the context clearly indicates to the contrary.

(c)The titles given to the various Sections of the Plan Statement are inserted
for convenience of reference only and are not part of the Plan Statement, and
they shall not be considered in determining the purpose, meaning or intent of
any provision hereof.

(d)Notwithstanding any thing apparently to the contrary contained in the Plan
Statement, the Plan Statement shall be construed and administered to prevent the
duplication of benefits

15

--------------------------------------------------------------------------------

provided under this Plan and any other qualified or nonqualified plan maintained
in whole or in part by the Employers.

12.5.    Choice of Law. This instrument has been executed and delivered in the
State of Minnesota and has been drawn in conformity to the laws of that State
and shall, except to the extent that federal law is controlling, be construed
and enforced in accordance with the laws of the State of Minnesota.

12.6.    No Employment Contract. This Plan is not and shall not be deemed to
constitute a contract of employment between an Employer and any person, nor
shall anything herein contained be deemed to give any person any right to be
retained in an Employer's employ or in any way limit or restrict the Employer's
right or power to discharge any person at any time and to treat any person
without regard to the effect which such treatment might have upon him or her as
a Participant in this Plan. Neither the terms of the Plan Statement nor the
benefits under this Plan nor the continuance of the Plan shall be a term of the
employment of any employee. The Employers shall not be obliged to continue this
Plan.

16

--------------------------------------------------------------------------------



QuickLinks


ALLIANT TECHSYSTEMS INC. MANAGEMENT DEFERRED COMPENSATION PLAN (1999 Statement)
Adopted August 3, 1999 but first Effective September 1, 1999
ALLIANT TECHSYSTEMS INC. MANAGEMENT DEFERRED COMPENSATION PLAN (1999 Statement)
TABLE OF CONTENTS
ALLIANT TECHSYSTEMS INC. MANAGEMENT DEFERRED COMPENSATION PLAN (1999 Statement)
SECTION INTRODUCTION AND DEFINITIONS
SECTION 2 PARTICIPATION
SECTION 3 CREDITS TO ACCOUNTS
SECTION 4 ADJUSTMENT OF ACCOUNTS
SECTION 5 VESTING OF ACCOUNTS
SECTION 6 SPENDTHRIFT PROVISION
SECTION 7 DISTRIBUTIONS
SECTION 8 FUNDING OF PLAN
SECTION 9 AMENDMENT AND TERMINATION
SECTION 10 DETERMINATIONS C RULES AND REGULATIONS
SECTION 11 PLAN ADMINISTRATION
SECTION 12 CONSTRUCTION
